C. Allen, J.
The only question is whether the plaintiff had become capable of working on December 10, 1884, so that he was no longer entitled to the benefit of the Union, under his *420notice. This was a question of fact, and must be deemed to have been conclusively decided in favor of the plaintiff, unless the detailed facts are inconsistent with such a finding. On examining the detailed facts reported by the judge,, we cannot say that the plaintiff might not be deemed “ incapable of working,” within the just meaning of the by-law. The fact of his having done some work is not the final test. The by-law must have a reasonable construction. A man recovering from an illness of about three weeks’ duration may justly .be deemed to be “ incapable of working,” although by unreasonable, excessive, and harmful effort and exertion he succeeds in doing light work for two consecutive days, and then by reason thereof suffers a relapse. That the recurrence of the plaintiff’s illness was a relapse, caused by his excessive and harmful exertion, might fairly be inferred. The fact that he received wages for those two days is immaterial. But one report from the committee for a continuous illness is contemplated in the by-laws. Such report, having been made, the plaintiff was not affected by what they did afterwards, or by their discharge.

Exceptions overruled.